Name: Commission Regulation (EEC) No 439/89 of 22 February 1989 amending Regulation (EEC) No 411/88 on the method to be used and the interest rates to be applied for the calculation of the cost of financing intervention in the form of buying in, storage and disposal
 Type: Regulation
 Subject Matter: NA;  financial institutions and credit;  EU finance;  accounting
 Date Published: nan

 Avis juridique important|31989R0439Commission Regulation (EEC) No 439/89 of 22 February 1989 amending Regulation (EEC) No 411/88 on the method to be used and the interest rates to be applied for the calculation of the cost of financing intervention in the form of buying in, storage and disposal Official Journal L 051 , 23/02/1989 P. 0007 - 0007 Finnish special edition: Chapter 3 Volume 28 P. 0144 Swedish special edition: Chapter 3 Volume 28 P. 0144 *****COMMISSION REGULATION (EEC) No 439/89 of 22 February 1989 amending Regulation (EEC) No 411/88 on the method to be used and the interest rates to be applied for the calculation of the cost of financing intervention in the form of buying in, storage and disposal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (1), as last amended by Regulation (EEC) No 2050/88 (2), and in particular Article 5 thereof, Whereas the first paragraph of Article 5 of Regulation (EEC) No 1883/78 provides for fixing for the Community of a uniform interest rate, representative of the interest rates actually borne; whereas the second paragraph entitles the Commission to set the uniform interest rate at a lower level than its representative level until 1992; whereas the Commission has made use of this possibility, setting the uniform interest rate at 7 % since 1986; whereas, in view of the evolution of the Member States' interest rates it is necessary to increase this interest rate; Whereas the second paragraph of Article 5 of Regulation (EEC) No 1883/78 confers upon the Commission the power to set the uniform interest rates at a lower level for those Member States having interest costs lower than those deriving from the application of the uniform interest rate for the calculation of the fiancing costs; Whereas the conditions laid down in the said Article 5 are met in certain Member States; whereas, in fact, interest rates below the level of the uniform interest rate have been recorded in these Member States since 1986; Whereas it is appropriate to establish for the Member States concerned the special interest rate to be applied in these Member States from 1 January 1989 onwards and to amend Commission Regulation (EEC) No 411/88 (3) accordingly; Whereas the EAGGF Committee has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 411/88 is hereby amended follows: 1. Article 3 is replaced by the following: 'Article 3 The interest rate mentioned in Article 5 of Regulation (EEC) No 1883/78 shall be 7,7 %.' 2. In Article 4, the second paragraph is replaced by the following: '2. For the period 1 January to 30 September 1989, the specific interest rate shall be: - 6 % for Germany, - 6,5 % for the Netherlands and for Luxembourg.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 216, 5. 8. 1978, p. 1. (2) OJ No L 185, 15. 7. 1988, p. 6. (3) OJ No L 40, 13. 2. 1988, p. 25.